EXHIBIT 10.1

EXECUTION VERSION

NUANCE COMMUNICATIONS, INC.

U.S.$350,000,000 5.375% Senior Notes Due 2020

Purchase Agreement

October 15, 2012

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

As Representative of the several

Initial Purchasers named in

Schedule I hereto

Ladies and Gentlemen:

Nuance Communications, Inc., a corporation organized under the laws of Delaware
(the “Company”), proposes to issue and sell to the several parties named in
Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representative”) are acting as representative, U.S. $350,000,000 aggregate
principal amount of its 5.375% Senior Notes due 2020 (the “Notes”). The
Securities (as defined herein) are to be issued under the indenture (the
“Indenture”), dated as of August 14, 2012, among the Company, the Guarantors (as
defined herein) and U.S. Bank National Association, as trustee (the “Trustee”).

The Company has previously issued $700,000,000 aggregate principal amount of
5.375% Senior Notes Due 2020 (the “Existing Notes”) under the Indenture. The
Notes will constitute “Additional Notes” under, and as such term is defined in,
the Indenture. The Notes will have terms identical to the Existing Notes and
will be treated as a single class for all purposes under the Indenture.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after
August 14, 2012 that executes an additional guarantee in accordance with the
terms of the Indenture, and their respective successors and assignees
(collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”). The Notes and the Guarantees thereof are herein collectively
referred to as the “Securities.”

 

1



--------------------------------------------------------------------------------

To the extent there are no additional parties listed on Schedule I other than
you, the term Representative as used herein shall mean you as the Initial
Purchaser, and the terms Representative and Initial Purchasers shall mean either
the singular or plural as the context requires. The use of the neuter in this
Agreement shall include the feminine and masculine wherever appropriate. Certain
terms used herein are defined in Section 25 hereof.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated October 15, 2012 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated October 15, 2012 (as amended or
supplemented at the Execution Time, including any and all exhibits thereto and
any information incorporated by reference therein, the “Final Memorandum”). Each
of the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Company and the Securities. The Company hereby
confirms that it has authorized the use of the Disclosure Package, the
Preliminary Memorandum and the Final Memorandum, and any amendment or supplement
thereto, in connection with the offer and sale of the Securities by the Initial
Purchasers. Unless stated to the contrary, any references herein to the terms
“amend”, “amendment” or “supplement” with respect to the Final Memorandum shall
be deemed to refer to and include any information filed under the Exchange Act
subsequent to the Execution Time that is incorporated by reference therein.

1. Representations and Warranties. Each of the Company and the Guarantors,
jointly and severally, hereby represents and warrants to, and agrees with, each
Initial Purchaser as set forth below in this Section 1.

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Execution Time and on the Closing Date, the
Final Memorandum did not and will not (and any amendment or supplement thereto,
at the date thereof and at the Closing Date will not) contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that the Company and the
Guarantors make no representation or warranty as to the information contained in
or omitted from the Preliminary Memorandum or the Final Memorandum, or any
amendment or supplement thereto, in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of the Initial
Purchasers through the Representative specifically for inclusion therein, it
being understood and agreed that the only such information furnished by or on
behalf of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

 

2



--------------------------------------------------------------------------------

(b) The Disclosure Package, as of the Execution Time, does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Disclosure Package based upon and in
conformity with written information furnished to the Company by any Initial
Purchaser through the Representative specifically for use therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

(c) Since the date of the most recent financial statements included in the
Disclosure Package and the Final Memorandum (exclusive of any supplement
thereto), there has been no material adverse change in the condition (financial
or otherwise), prospects, earnings, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any supplement
thereto).

(d) None of the Company, the Guarantors, their respective Affiliates, or any
person acting on its or their behalf has directly or indirectly, made offers or
sales of any security, or solicited offers to buy, any security under
circumstances that would require the registration of the Securities under the
Act.

(e) None of the Company, the Guarantors, their respective Affiliates, or any
person acting on its or their behalf has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities or engaged in any directed
selling efforts (within the meaning of Rule 902 of Regulation S) with respect to
Securities; and each of the Company, each Guarantor, and their respective
Affiliates and each person acting on its or their behalf has complied with and
will implement the offering restrictions requirement of Regulation S.

(f) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(g) No registration under the Act of the Securities is required for the offer
and sale of the Securities to or by the Initial Purchasers in the manner
contemplated herein, in the Disclosure Package and the Final Memorandum.

(h) The Company and each Guarantor is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Disclosure Package and the Final Memorandum will not be, an
“investment company” as defined in the Investment Company Act.

(i) The Company is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.

 

3



--------------------------------------------------------------------------------

(j) None of the Company or any of the Guarantors has paid or agreed to pay to
any person any compensation for soliciting another to purchase any securities of
the Company (except as contemplated in this Agreement).

(k) None of the Company or any of the Guarantors has taken, directly or
indirectly, any action designed to or that has constituted or that might
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(l) Each of the Company and its subsidiaries has been duly incorporated or
formed and is validly existing as a corporation or limited liability company, as
applicable, in good standing under the laws of the jurisdiction in which it is
chartered or organized with full corporate or limited liability company power
and authority to own or lease, as the case may be, and to operate its properties
and conduct its business as described in the Disclosure Package and the Final
Memorandum and the Company and each Guarantor has the full corporate power and
authority to enter into and perform its obligations under each of this
Agreement, the Indenture and the Securities, as applicable, and is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction that requires such qualification, except where the
failure to be in good standing or duly qualified would not reasonably be
expected to have a Material Adverse Effect (as defined herein).

(m) All the outstanding shares of capital stock of each subsidiary of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Disclosure Package and
the Final Memorandum and except for director nominee shares immaterial in
amount, all outstanding shares of capital stock of the subsidiaries of the
Company are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any security interest, claim, lien or
encumbrance.

(n) The Company has an authorized capitalization as set forth, or incorporated
by reference, in each of the Disclosure Package and the Final Memorandum, and
all of the issued shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and non-assessable. All of the
issued shares of capital stock of each subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for such liens, encumbrances, equities
or claims as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(o) The statements in the Preliminary Memorandum and the Final Memorandum under
the headings “Certain U.S. Federal Income Tax Considerations,” “Description of
Notes”, “Plan of Distribution” and “Legal Proceedings” (which section is
incorporated by reference) fairly summarize the matters therein described in all
material respects.

(p) This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor; the Indenture has been duly authorized, executed and
delivered by the Company and each Guarantor and, assuming due authorization,
execution and delivery thereof by the Trustee, constitutes a legal, valid,
binding instrument enforceable against the Company and each Guarantor in
accordance with its terms (subject, as to the enforcement of

 

4



--------------------------------------------------------------------------------

remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity); the Notes have been duly authorized by the
Company, and, when executed and authenticated in accordance with the provisions
of the Indenture and delivered to and paid for by the Initial Purchasers, will
have been duly executed and delivered by the Company and will constitute the
legal, valid and binding obligations of the Company entitled to the benefits of
the Indenture (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity); the Guarantees of the Notes on the Closing Date will be
in the form contemplated by the Indenture and have been duly authorized by each
Guarantor for issuance pursuant to this Agreement and the Indenture; the
Guarantees of the Notes, at the Closing Date, will have been duly executed by
each of the Guarantors and, when the Notes have been authenticated in the manner
provided for in the Indenture and issued and delivered against payment of the
purchase price therefor, the Guarantees of the Notes will constitute legal,
valid and binding obligations of the Guarantors, enforceable in accordance with
their terms entitled to the benefits of the Indenture (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity).

(q) Neither the Company nor any of its subsidiaries nor any agent thereof acting
on their behalf has taken, and none of them will take, any action that might
cause this Agreement or the issuance or sale of the Securities to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System.

(r) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein or in the Indenture, except such as may be required under
the blue sky laws of any jurisdiction in which the Securities are offered and
sold.

(s) None of the execution and delivery of the Indenture or this Agreement, the
issuance and sale of the Securities, or the consummation of any other of the
transactions herein or therein contemplated, or the fulfillment of the terms
hereof or thereof will conflict with, result in a breach or violation of
(including any Debt Repayment Triggering Event, in the case of clause
(ii) below), or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, (i) the charter
or by-laws or comparable constituting documents of the Company or any of its
subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its subsidiaries
or any of its or their properties, other than in (ii) or (iii), as disclosed in
the Disclosure Package or those conflicts, violations, breaches or defaults
(including any Debt Repayment Triggering Event, in the case of clause (ii)) that
would not reasonably be expected to have a Material Adverse Effect or a material
adverse effect on the transactions contemplated by this Agreement. As used
herein, a “Debt Repayment Triggering Event” means any event or

 

5



--------------------------------------------------------------------------------

condition which gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.

(t) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Disclosure Package and the Final Memorandum present fairly the financial
condition, results of operations and cash flows of the Company as of the dates
and for the periods indicated, comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved (except as otherwise noted
therein and except that the Disclosure Package and the Final Memorandum do not
include financial statements of SpinVox Limited, Equitrac Corporation or SVOX
AG, or pro forma financial statements reflecting the acquisition of SpinVox
Limited, Equitrac Corporation or SVOX AG); the selected financial data set forth
under the caption “Summary Consolidated Financial Information” in the
Preliminary Memorandum and the Final Memorandum fairly present, on the basis
stated in the Preliminary Memorandum and the Final Memorandum, the information
included or incorporated by reference therein; the pro forma financial
statements included or incorporated by reference in the Disclosure Package and
the Final Memorandum comply as to form with the applicable requirements of
Regulation S-X except that the Disclosure Package and the Final Memorandum do
not include pro forma financial statements reflecting the acquisition of SpinVox
Limited, Equitrac Corporation or SVOX AG.

(u) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement or the Indenture, or the
consummation of any of the transactions contemplated hereby or thereby or
(ii) could reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business (a “Material Adverse
Effect”), except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).

(v) Each of the Company and each of its subsidiaries owns or leases all such
properties as are necessary to the conduct of its operations as presently
conducted.

(w) Neither the Company nor any of its subsidiaries is in violation or default
of (i) any provision of its charter or bylaws or comparable constituting
documents; (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or such subsidiary of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, other than in (ii) or (iii), those violations or
defaults that would not reasonably be expected to have a Material Adverse
Effect.

 

6



--------------------------------------------------------------------------------

(x) BDO Seidman, LLP, who have certified certain financial statements of the
Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to the Company within the
meaning of generally accepted accounting principles in the United States and
within the meaning of the Act.

(y) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale of the Securities.

(z) The Company and each Guarantor has filed all applicable tax returns that are
required to be filed or has requested extensions thereof (except in any case in
which the failure so to file would not have a Material Adverse Effect, except as
set forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto)) and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a Material Adverse Effect, except as set forth
in or contemplated in the Disclosure Package and the Final Memorandum (exclusive
of any amendment or supplement thereto).

(aa) No labor problem or dispute with the employees of the Company or any of its
subsidiaries exists or is threatened or imminent, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect, except as set forth in or contemplated in
the Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

(bb) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and, in its
judgment, in such amounts as are prudent and customary in the businesses in
which they are engaged; all policies of insurance and fidelity or surety bonds
insuring the Company or any of its subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect; the
Company and its subsidiaries are in compliance with the terms of such policies
and instruments; there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; neither the Company
nor any of its subsidiaries has been refused any insurance coverage sought or
applied for; and neither the Company nor any of its subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

 

7



--------------------------------------------------------------------------------

(cc) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

(dd) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by all applicable authorities necessary
to conduct their respective businesses, except as would not have a Material
Adverse Effect, and neither the Company nor any of its subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto).

(ee) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, all patents, patent rights, licenses, inventions, copyrights,
know how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed by them in connection with the
business now operated by them except for those, the failure to own or possess,
would not reasonably be expected to result in a Material Adverse Effect, and
neither the Company nor any of its subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing which, singly or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

(ff) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and its subsidiaries’
internal controls over financial reporting are effective and the Company and its
subsidiaries are not aware of any material weakness in their internal controls
over financial reporting.

(gg) The Company and its subsidiaries maintain “disclosure controls and
procedures” (as such term is defined in Rule 13a-15(e) under the Exchange Act);
such disclosure controls and procedures are effective.

(hh) The Company and its subsidiaries are (i) in compliance with any and all
applicable laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants

 

8



--------------------------------------------------------------------------------

(“Environmental Laws”); (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received notice of any actual or potential liability under any Environmental
Law, except where such non-compliance with Environmental Laws, failure to
receive or be in compliance with required permits, licenses or other approvals,
or liability would not, individually or in the aggregate, have a Material
Adverse Effect, except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto).
Except as set forth in the Disclosure Package and the Final Memorandum, neither
the Company nor any of its subsidiaries has been named as a “potentially
responsible party” under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended.

(ii) None of the following events has occurred or exists: (i) a failure to
fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan, determined without regard to any waiver of
such obligations or extension of any amortization period; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees by any of the Company or any of its subsidiaries that
would not, individually or in the aggregate, have a Material Adverse Effect,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum; (iii) any breach of any contractual obligation, or any violation of
law or applicable qualification standards, with respect to the employment or
compensation of employees by the Company or any of its subsidiaries that would
not, individually or in the aggregate, have a Material Adverse Effect, except as
set forth in or contemplated in the Disclosure Package and the Final Memorandum.
None of the following events has occurred or is reasonably likely to occur:
(i) a material increase in the aggregate amount of contributions required to be
made to all Plans in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the most recently completed
fiscal year of the Company and its subsidiaries; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company and its
subsidiaries compared to the amount of such obligations in the most recently
completed fiscal year of the Company and its subsidiaries; (iii) any event or
condition giving rise to a liability under Title IV of ERISA that would not,
individually or in the aggregate, have a Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum; or
(iv) the filing of a claim by one or more employees or former employees of the
Company or any of its subsidiaries related to their employment that would not,
individually or in the aggregate, have a Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum. For
purposes of this paragraph, the term “Plan” means a plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which the
Company or any of its subsidiaries may have any liability.

(jj) To the extent that information is required to be publicly disclosed under
the U.K. Financial Services Authority’s Price Stabilising Rules (the
“Stabilizing Rules”) before stabilizing transactions can be undertaken by the
Company in compliance with the safe harbor provided under such Stabilizing
Rules, such information has been adequately publicly disclosed (within the
meaning of the Stabilizing Rules).

 

9



--------------------------------------------------------------------------------

(kk) Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office, or any
other person) to influence official action or secure an improper advantage; and
the Company and its subsidiaries and affiliates have conducted their businesses
in compliance with applicable anti-corruption laws and have instituted and
maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein.

(ll) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(mm) (i) Neither the Company nor any of its subsidiaries, nor any director,
officer, or employee thereof, nor, to the Company’s knowledge, any agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan and Syria).

 

10



--------------------------------------------------------------------------------

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering of the Securities, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.

(nn) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with
Section 402, related to loans, and Sections 302 and 906, related to
certifications, of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), or, in any
material respect, with any other provision of the Sarbanes-Oxley Act.

Any certificate signed by any officer of the Company or any Guarantor and
delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Company or such Guarantor, as to matters covered thereby, to
each Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, each of the Company and the
Guarantors agrees to sell to each Initial Purchaser, and each Initial Purchaser
agrees, severally and not jointly, to purchase from the Company and the
Guarantors, at a purchase price of 99.375% of the aggregate offering price
thereof as set forth on the cover page of the Final Memorandum, plus accrued
interest from August 14, 2012 to the Closing Date, the principal amount of
Securities set forth opposite such Initial Purchaser’s name in Schedule I
hereto.

3. Delivery and Payment. (a) Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on October 22, 2012, or at such time on
such later date not more than three Business Days after the foregoing date as
the Representative shall designate, which date and time may be postponed by
agreement between the Representative and the Company or as provided in Section 9
hereof (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”). Delivery of the Securities shall be made to
the Representative for the respective accounts of the several Initial Purchasers
against payment by the several Initial Purchasers through the Representative of
the purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to the account specified by the Company. Delivery of
the Securities shall be made through the facilities of The Depository Trust
Company unless the Representative shall otherwise instruct.

 

11



--------------------------------------------------------------------------------

4. Offering by Initial Purchasers. (a) Each Initial Purchaser acknowledges that
the Securities have not been and will not be registered under the Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons, except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Act.

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to and agrees with the Company that:

(i) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until 40 days
after the later of the commencement of the offering and the date of the closing
of the offering except:

 

  (A) to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act) or;

 

  (B) in accordance with Rule 903 of Regulation S;

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

(iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale may be made in reliance on Rule 144A;

(iv) neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

(v) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D);

(vi) it has complied and will comply with the offering restrictions requirement
of Regulation S;

(vii) at or prior to the confirmation of sale of Securities (other than a sale
of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

 

12



--------------------------------------------------------------------------------

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used in this paragraph have the meanings given to them by
Regulation S.”; and

(viii) it will not give to any prospective purchaser of the Securities any
written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior consent of the Company.

5. Agreements. Each of the Company and the Guarantors agrees with each Initial
Purchaser that:

(a) The Company and the Guarantors will furnish to each Initial Purchaser and to
counsel for the Initial Purchasers, without charge, during the period referred
to in Section 5(c) below, as many copies of the materials contained in the
Disclosure Package and the Final Memorandum and any amendments and supplements
thereto as they may reasonably request.

(b) Neither the Company nor the Guarantors will amend or supplement the
Disclosure Package or the Final Memorandum, other than by filing documents under
the Exchange Act that are incorporated by reference therein, without the prior
written consent of the Representative; provided, however, that prior to the
completion of the distribution of the Securities by the Initial Purchasers (as
determined by the Initial Purchasers), the Company will not file any document
under the Exchange Act that is incorporated by reference in the Disclosure
Package or the Final Memorandum unless, prior to such proposed filing, the
Company has furnished the Representative with a copy of such document for their
review and the Representative has not reasonably objected to the filing of such
document. The Company will promptly advise the Representative when any document
filed under the Exchange Act that is incorporated by reference in the Disclosure
Package or the Final Memorandum shall have been filed with the Commission.

(c) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), any event occurs as a
result of which the Disclosure Package or the Final Memorandum, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made or the circumstances then
prevailing, not misleading, or if it should be necessary to amend or supplement
the Disclosure Package or the Final Memorandum to comply with applicable law,
the Company will promptly (i) notify the Representative of any such event;
(ii) subject to the requirements of Section 5(b), prepare an amendment or
supplement that will correct such statement or omission or effect such
compliance; and (iii) supply any supplemented or amended Disclosure Package or
Final Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.

 

13



--------------------------------------------------------------------------------

(d) Without the prior written consent of the Representative, the Company and
each Guarantor has not given and will not give to any prospective purchaser of
the Securities any written information concerning the offering of the Securities
other than materials contained in the Disclosure Package, the Final Memorandum
or any other offering materials prepared by or with the prior written consent of
the Representative.

(e) The Company and each Guarantor will arrange, if necessary, for the
qualification of the Securities for sale by the Initial Purchasers under the
laws of such jurisdictions as the Representative may designate and will maintain
such qualifications in effect so long as required for the sale of the
Securities; provided that in no event shall the Company or the Guarantors be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the offering or sale of the Securities,
in any jurisdiction where it is not now so subject. The Company and each
Guarantor will promptly advise the Representative of the receipt by the Company
or any such Guarantor of any notification with respect to the suspension of the
qualification of the Securities for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose.

(f) The Company and each Guarantor will not, and will not permit any of their
respective controlled Affiliates to, resell any Securities that have been
acquired by any of them.

(g) None of the Company, the Guarantors, their respective Affiliates, or any
person acting on its or their behalf will, directly or indirectly, make offers
or sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act.

(h) None of the Company, the Guarantors, their respective Affiliates, or any
person acting on their behalf will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities; and each of
them will comply with the offering restrictions requirement of Regulation S.

(i) Unless the Securities have been registered under the Act, any information
provided by the Company, the Guarantors, their respective Affiliates or any
person acting on its or their behalf to publishers of publicly available
databases about the terms of the Securities shall include a statement that the
Securities have not been registered under the Act and are subject to the
restrictions under Rule 144A and Regulation S under the Act.

(j) None of the Company, the Guarantors, their respective Affiliates, or any
person acting on its or their behalf will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities in the United States.

(k) For so long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, the Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.

 

14



--------------------------------------------------------------------------------

(l) The Company and the Guarantors will cooperate with the Representative and
use their respective commercially reasonable efforts to permit the Securities to
be eligible for clearance and settlement through The Depository Trust Company.

(m) Each of the Securities will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Preliminary Memorandum and the Final
Offering Memorandum for the time period and upon the other terms stated therein.

(n) Neither the Company nor any Guarantor will take, directly or indirectly, any
action designed to or that has constituted, or that might reasonably be expected
to cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company or any Guarantor to
facilitate the sale or resale of the Securities.

(o) The Company will, for a period of twelve months following the Execution
Time, furnish to the Representative (i) all reports or other communications
(financial or other) generally made available to stockholders, and deliver such
reports and communications to the Representative as soon as they are available,
unless such documents are furnished to or filed with the Commission or any
securities exchange on which any class of securities of the Company is listed
and generally made available to the public and (ii) such additional information
concerning the business and financial condition of the Company as the
Representative may from time to time reasonably request (such statements to be
on a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to stockholders).

(p) The Company will comply with all applicable securities and other laws, rules
and regulations, including, without limitation, the Sarbanes-Oxley Act, and use
its best efforts to cause the Company’s directors and officers, in their
capacities as such, to comply with such laws, rules and regulations, including,
without limitation, the provisions of the Sarbanes-Oxley Act.

(q) The Company will prepare a final term sheet, containing solely a description
of the Securities and the offering thereof, in the form approved by you and
attached as Schedule II hereto.

(r) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Indenture, the issuance of the Securities,
and the fees of the Trustee; (ii) the preparation, printing or reproduction of
the materials contained in the Disclosure Package and the Final Memorandum and
each amendment or supplement to either of them; (iii) the printing (or
reproduction) and delivery (including postage, air freight charges and charges
for counting and packaging) of such copies of the materials contained in the
Disclosure Package and the Final Memorandum, and all amendments or supplements
to either of them, as may, in each case, be reasonably requested for use in
connection with the offering and sale of the Securities; (iv) the preparation,
printing, authentication, issuance and delivery of the Securities; (v) any stamp
or transfer taxes in connection with the original issuance and sale of the
Securities; (vi) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the

 

15



--------------------------------------------------------------------------------

offering of the Securities; (vii) any registration or qualification of the
Securities for offer and sale under the securities or blue sky laws of the
several states and any other jurisdictions specified pursuant to Section 5(e)
(including filing fees and the reasonable fees and expenses of counsel for the
Initial Purchasers relating to such registration and qualification);
(viii) admitting the Securities for clearance and settlement through The
Depository Trust Company; (ix) the transportation and other expenses incurred by
or on behalf of Company representatives in connection with presentations to
prospective purchasers of the Securities; (x) the fees and expenses of the
Company’s accountants and the fees and expenses of counsel (including local and
special counsel) for the Company; and (xi) all other costs and expenses incident
to the performance by the Company of its obligations hereunder.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase and pay for the Securities shall be subject
to the accuracy of the representations and warranties of the Company and the
Guarantors contained herein at the Execution Time and the Closing Date (as
though made on such Closing Date), to the accuracy of the statements of the
Company and the Guarantors made in any certificates pursuant to the provisions
hereof, to the performance by the Company and the Guarantors of their respective
obligations hereunder and to the following additional conditions precedent:

(a) The Company shall have requested and caused (i) Wilson Sonsini Goodrich &
Rosati, counsel for the Company, to furnish to the Representative its opinion,
dated the Closing Date and addressed to the Initial Purchasers, to the effect of
the substantive paragraphs set forth on Annex B-1 hereto, (ii) Holland and
Knight LLP, local counsel for Nuance Document Imaging, Inc., to furnish to the
Representative its opinion, dated the Closing Date and addressed to the Initial
Purchasers, to the effect of the substantive paragraphs set forth on Annex B-2
hereto and (iii) Womble Carlyle Sandridge & Rice, LLP, local counsel for J.A.
Thomas and Associates, Inc., to furnish to the Representative its opinion, dated
the Closing Date and addressed to the Initial Purchasers, in form and substance
acceptable to the Representative.

(b) The Representative shall have received from Davis Polk & Wardwell LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Initial Purchasers, with respect to the issuance and
sale of the Securities, the Indenture, the Disclosure Package, the Final
Memorandum (as amended or supplemented at the Closing Date) and other related
matters as the Representative may reasonably require, and the Company shall have
furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass upon such matters.

(c) The Company shall have furnished to the Representative a certificate of the
Company (as to the items specified in (i) and (ii) below) and of each Guarantor
(as to the items specified in (i) below), signed by (x) the Chairman of the
Board or the Chief Executive Officer of the Company and (y) the principal
financial or accounting officer of the Company or the Guarantor, respectively,
dated the Closing Date, to the effect that the signers of such certificate have
carefully examined the Disclosure Package and the Final Memorandum and any
amendments or supplements thereto, and this Agreement and that:

 

16



--------------------------------------------------------------------------------

(i) the representations and warranties of the Company and each Guarantor, as
applicable, in this Agreement are true and correct on and as of the Closing Date
with the same effect as if made on the Closing Date, and the Company and each
Guarantor, as applicable, has complied with all the agreements and satisfied all
the conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date; and

(ii) since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).

(d) At the Execution Time and at the Closing Date, the Company shall have
requested and caused each of BDO Seidman, LLP and Deloitte & Touche LLP to
furnish to the Representative letters, dated respectively as of the Execution
Time and as of the Closing Date, in each case in form and substance satisfactory
to the Representative.

(e) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (d) of this
Section 6; or (ii) any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto), the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(f) Subsequent to the Execution Time and prior to the Closing Date, there shall
not have occurred any downgrading, nor shall any notice have been given of any
intended or potential downgrading or of any review for a possible change that
does not indicate the direction of the possible change, in the rating accorded
any of the debt securities of the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
in Section 3(a)(62) of the Exchange Act.

(g) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

 

17



--------------------------------------------------------------------------------

(h) Prior to the Closing Date, the Company and each Guarantor shall have
furnished to the Representative such further information, certificates and
documents as the Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at 450 Lexington Avenue, New
York, New York 10017, on the Closing Date.

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of the Company or any Guarantor to perform any agreement
herein or comply with any provision hereof other than by reason of a default by
any of the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally on demand for all expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

8. Indemnification and Contribution. (a) Each of the Company and the Guarantors,
jointly and severally, agrees to indemnify and hold harmless each Initial
Purchaser, the directors, officers, employees, Affiliates and agents of each
Initial Purchaser and each person who controls any Initial Purchaser within the
meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other U.S. federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Final Memorandum, any
Issuer Written Information or any other written information used by or on behalf
of the Company or any Guarantor in connection with the offer or sale of the
Securities, or in any amendment or supplement thereto or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company and the Guarantors will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Memorandum, the Final Memorandum, or in
any

 

18



--------------------------------------------------------------------------------

amendment thereof or supplement thereto, in reliance upon and in conformity with
written information furnished to the Company or any Guarantor by or on behalf of
any Initial Purchaser through the Representative specifically for inclusion
therein it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Subsection (b) below. This indemnity agreement will be in addition to
any liability that the Company and the Guarantors may otherwise have.

(b) Each Initial Purchaser severally, and not jointly, agrees to indemnify and
hold harmless the Company, each Guarantor, each of their respective directors,
each of their respective officers, and each person who controls the Company or
any Guarantor within the meaning of either the Act or the Exchange Act, to the
same extent as the foregoing indemnity to each Initial Purchaser, but only with
reference to information furnished to the Company or any Guarantor by or on
behalf of such Initial Purchaser through the Representative specifically for
inclusion in the Preliminary Memorandum, the Final Memorandum or in any
amendment or supplement thereto. This indemnity agreement will be in addition to
any liability that any Initial Purchaser may otherwise have. The Company and the
Guarantors acknowledge that the statements set forth under (i) the third
paragraph under the heading “Plan of Distribution” and (ii) the heading “Plan of
Distribution—Stabilization and Short Positions” in the Preliminary Memorandum
and the Final Memorandum constitute the only information furnished in writing by
or on behalf of the Initial Purchasers for inclusion in the Preliminary
Memorandum, the Final Memorandum or in any amendment or supplement thereto.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel

 

19



--------------------------------------------------------------------------------

satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent (i) includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company, each Guarantor and the Initial Purchasers
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, damage, liability or action)
(collectively “Losses”) to which the Company, each Guarantor and one or more of
the Initial Purchasers may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors on the
one hand and by the Initial Purchasers on the other from the offering of the
Securities; provided, however, that in no case shall any Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by such Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Company, each Guarantor and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and each Guarantor
on the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. Benefits received by the Company and the
Guarantors shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by the Company, and benefits
received by the Initial Purchasers shall be deemed to be equal to the total
purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company or the Guarantors on the one hand
or the Initial Purchasers on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company, each Guarantor and the Initial
Purchasers agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation that does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee, Affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company or any Guarantor within the

 

20



--------------------------------------------------------------------------------

meaning of either the Act or the Exchange Act and each officer and director of
the Company or any Guarantor shall have the same rights to contribution as the
Company or any Guarantor, subject in each case to the applicable terms and
conditions of this paragraph (d).

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Securities set
forth opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities, and if such
nondefaulting Initial Purchasers do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Initial
Purchaser or the Company. In the event of a default by any Initial Purchaser as
set forth in this Section 9, the Closing Date shall be postponed for such
period, not exceeding five Business Days, as the Representative shall determine
in order that the required changes in the Final Memorandum or in any other
documents or arrangements may be effected. Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Company or any nondefaulting Initial Purchaser for damages occasioned by its
default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of, and payment for, the Securities, if at any time prior to such
delivery and payment (i) trading in the Company’s Common Stock shall have been
suspended by the Commission or the Nasdaq Global Select Market or trading in
securities generally on the Nasdaq Global Select Market or the New York Stock
Exchange shall have been suspended or limited or minimum prices shall have been
established on any such exchanges; (ii) there shall have occurred any material
disruption in commercial banking or securities settlement or clearance services
in the United States the effect of which is such as to make it, in the sole
judgment of the Representative, impractical to proceed with the offering or
delivery of the Securities as contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto); (iii) a
banking moratorium shall have been declared either by U.S. federal or New York
State authorities or by the authorities of Massachusetts; or (iv) there shall
have occurred any outbreak or escalation of hostilities, declaration by the
United States of a national emergency or war or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Representative, impractical to proceed with the offering or delivery of
the Securities as contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).

 

21



--------------------------------------------------------------------------------

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company,
the Guarantors or their respective officers and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers or the Company or the Guarantors or any of the indemnified persons
referred to in Section 8 hereof, and will survive delivery of and payment for
the Securities. The provisions of Sections 7 and 8 hereof shall survive the
termination or cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed to Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036,
Attention: High Yield Syndicate Desk, with a copy to the Legal Department; or,
if sent to the Company, will be mailed, delivered or telefaxed to 408-317-0310
and confirmed to it at 1 Wayside Road, Burlington, Massachusetts 01803,
attention of the Legal Department.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(k) hereof, no other person will have any right
or obligation hereunder.

14. Jurisdiction. The Company and each Guarantor agrees that any suit, action or
proceeding against the Company or any Guarantor brought by any Initial
Purchaser, the directors, officers, employees and agents of any Initial
Purchaser, or by any person who controls any Initial Purchaser, arising out of
or based upon this Agreement or the transactions contemplated hereby may be
instituted in any State or U.S. federal court in The City of New York and County
of New York, and waives any objection which it may now or hereafter have to the
laying of venue of any such proceeding, and irrevocably submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding. The
Company hereby appoints Garrison R. Smith, Director, Corporate Legal Services,
as its authorized agent (the “Authorized Agent”) upon whom process may be served
in any suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated herein that may be instituted in any State or U.S.
federal court in The City of New York and County of New York, by any Initial
Purchaser, the directors, officers, employees, Affiliates and agents of any
Initial Purchaser, or by any person who controls any Initial Purchaser, and
expressly accepts the non-exclusive jurisdiction of any such court in respect of
any such suit, action or proceeding. The Company and each Guarantor hereby
represents and warrants that the Authorized Agent has accepted such appointment
and has agreed to act as said agent for service of process, and the Company and
each Guarantor agrees to take any and all action, including the filing of any
and all documents that may be necessary to continue such appointment in full
force and effect as aforesaid. Service of process upon the Authorized Agent
shall be deemed, in every respect, effective service of process upon the Company
and each Guarantor, as applicable. Notwithstanding the foregoing, any action
arising out of or based upon this Agreement may be instituted by any Initial
Purchaser, the directors, officers, employees, Affiliates and agents of any
Initial Purchaser, or by any person who controls any Initial Purchaser, in any
court of competent jurisdiction in Delaware.

 

22



--------------------------------------------------------------------------------

15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and/or the
Guarantors and the Initial Purchasers, or any of them, with respect to the
subject matter hereof.

16. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

17. Waiver of Jury Trial. The Company and each Guarantor hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty. The Company and each Guarantor hereby acknowledges that
(a) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and each Guarantor, on
the one hand, and the Initial Purchasers and any Affiliate through which it may
be acting, on the other, (b) the Initial Purchasers are acting as principal and
not as an agent or fiduciary of the Company or any Guarantor and (c) the
Company’s engagement of the Initial Purchasers in connection with the offering
and the process leading up to the offering is as independent contractors and not
in any other capacity. Furthermore, the Company and each Guarantor agrees that
it is solely responsible for making its own judgments in connection with the
offering (irrespective of whether any of the Initial Purchasers has advised or
is currently advising the Company or any Guarantor on related or other matters).
The Company and each Guarantor agrees that it will not claim that the Initial
Purchasers have rendered advisory services of any nature or respect, or owe an
agency, fiduciary or similar duty to the Company or any Guarantor in connection
with such transaction or the process leading thereto.

19. Currency. Each reference in this Agreement to U.S. dollars (the “relevant
currency”), including by use of the symbol “$”, is of the essence. To the
fullest extent permitted by law, the obligation of the Company and each
Guarantor in respect of any amount due under this Agreement will,
notwithstanding any payment in any other currency (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
relevant currency that the party entitled to receive such payment may, in
accordance with its normal procedures, purchase with the sum paid in such other
currency (after any premium and costs of exchange) on the Business Day
immediately following the day on which such party receives such payment. If the
amount in the relevant currency that may be so purchased for any reason falls
short of the amount originally due, the Company will pay such additional
amounts, in the relevant currency, as may be necessary to compensate for the
shortfall. Any obligation of the Company or any Guarantor not discharged by such
payment will, to the fullest extent permitted by applicable law, be due as a
separate and independent obligation and, until discharged as provided herein,
will continue in full force and effect.

20. Waiver of Immunity. To the extent that the Company or any Guarantor has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service

 

23



--------------------------------------------------------------------------------

or notice, attachment in aid or otherwise) with respect to itself or any of its
property, the Company and each Guarantor hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its obligations under this
Agreement.

21. Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

22. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

23. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

24. Interpretation. For purposes of this Agreement, any statement as to any
person acting on behalf of the Company or the Guarantors or their respective
Affiliates shall be deemed to not include the Initial Purchasers.

25. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the U.S. Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Commission” shall mean the Securities and Exchange Commission.

“Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended or
supplemented at the Execution Time, (ii) the final term sheet prepared pursuant
to Section 5(q) hereto and in the form attached as Schedule II hereto and
(iii) any Issuer Written Information.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

24



--------------------------------------------------------------------------------

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Investment Company Act” shall mean the U.S. Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Regulation S-X” shall mean Regulation S-X under the Act.

“Trust Indenture Act” shall mean the U.S. Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the Guarantors and the several Initial Purchasers.

Very truly yours,

NUANCE COMMUNICATIONS, INC.

 

By:

 

/s/ Todd DuChene

  Name:   Todd DuChene   Title:   Executive Vice President and     General
Counsel

CAERE CORPORATION

ART ADVANCED RECOGNITION TECHNOLOGIES, INC.

DICTAPHONE CORPORATION

VOICE SIGNAL TECHNOLOGIES, INC.

TEGIC COMMUNICATIONS, INC.

NUANCE DOCUMENT IMAGING, INC.

RUETLI HOLDING CORPORATION

VLINGO CORPORATION

TRANSCEND SERVICES, INC.

NUANCE TRANSCRIPTION SERVICES, INC.

SWYPE, INC.

QUADRAMED QUANTIM CORPORATION

J.A. THOMAS AND ASSOCIATES, INC., as

Guarantors

 

By:

 

/s/ Todd DuChene

  Name:   Todd DuChene   Title:   Secretary

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

VIECORE, LLC

SNAPIN SOFTWARE, LLC

ECOPY, LLC, as

Guarantors

 

By:

  Nuance Communications, Inc.

Its:

  Sole Member

By:

 

/s/ Todd DuChene

  Name:   Todd DuChene   Title:   Executive Vice President and     General
Counsel

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

VIECORE FEDERAL SYSTEMS DIVISION, INC., as

Guarantor

 

By:

 

/s/ Jack Gumbert

  Name:   Jack Gumbert   Title:   Authorized Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

Morgan Stanley & Co. LLC

 

By:  

/s/ Andrew Earls

  Name:   Andrew Earls   Title:   Managing Director

Acting on behalf of itself and the several Initial Purchasers named in Schedule
I hereto.

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount
of Firm
Securities to be
Purchased  

Morgan Stanley & Co. LLC

   U.S.$ 262,500,000   

Barclays Capital Inc.

   U.S.$ 87,500,000      

 

 

 

Total

   U.S.$ 350,000,000      

 

 

 

 

Sch-I-1



--------------------------------------------------------------------------------

SCHEDULE II

Nuance Communications, Inc.

Pricing Term Sheet

October 15, 2012

 

Issuer:

   Nuance Communications, Inc. Security Description:    5.375% Senior Notes due
2020 Distribution:    144A for life / Reg S Face:    $350,000,000. The notes
have identical terms as the $700 million aggregate principal amount of the
Issuer’s 5.375% Senior Notes due 2020 already outstanding and will be treated as
a single class of $1.05 billion aggregate principal amount of notes. Issue
Price:    101.750% plus accrued interest from August 14, 2012 Gross Proceeds:   
$356,125,000 Net Proceeds:    The net proceeds from the sale of the notes will
be approximately $353.3 million, after deducting the initial purchasers’
discounts and commissions and estimated offering expenses. Coupon:    5.375%,
accruing from August 14, 2012 Maturity:    August 15, 2020 Guarantors:    Each
domestic Restricted Subsidiary of the Issuer that guarantees the Issuer’s credit
facility will be a guarantor of the notes. Yield to Worst:    5.023%
Spread to Benchmark Treasury:    +377 basis points Benchmark Treasury:    2.625%
UST due August 15, 2020 Ratings:    Ba3 (Moody’s) / BB- (S&P) * Interest Payment
Dates:    February 15 and August 15 of each year, beginning on February 15, 2013
Make-Whole Redemption:    Make-whole redemption at Treasury Rate + 50 basis
points prior to August 15, 2016 Optional Redemption:    On or after August 15,
2016, at the following redemption prices (expressed as a percentage of principal
amount), plus accrued and unpaid interest, if any, on the notes redeemed during
the twelve-month period indicated beginning on August 15 of the years indicated
below:

 

Year

     Price     

2016

     102.688 %   

2017

     101.344 %   

2018 and thereafter

     100.000 %   

Equity Clawback:    Up to 35% at 105.375% prior to August 15, 2015 Change of
Control:    101% plus accrued and unpaid interest Trade Date:    October 15,
2012 Settlement Date:    October 22, 2012 (T+5) CUSIP Number:    67020Y AD2 ISIN
Number:    US67020YAD22 Denominations:    $2,000 Increments:    $1,000
Joint Book-Running Managers:   

Morgan Stanley & Co. LLC

Barclays Capital Inc.

 

* Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

 

 

The information in this Pricing Term Sheet dated October 15, 2012 supplements
the Preliminary Offering Memorandum dated October 15, 2012 and supersedes the
information in the Preliminary Offering Memorandum to the extent inconsistent
with the information in the Preliminary Offering Memorandum.

 

Sch-II-1



--------------------------------------------------------------------------------

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. The information in this
communication does not purport to be a complete description of the notes or the
offering. Please refer to the Preliminary Offering Memorandum for a more
complete description.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any jurisdiction in which such offer, solicitation or sale would be unlawful
prior to registration or qualification under the laws of any such jurisdiction.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the laws of any other place. The notes may not be
offered or sold in the United States or to U.S. persons (as defined in
Regulation S) except in transactions exempt from, or not subject to, the
registration requirements of the Securities Act and are being offered only
(1) to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

Any disclaimers or notices that may appear on this Pricing Term Sheet below the
text of this legend are not applicable to this Pricing Term Sheet and should be
disregarded. Such disclaimers may have been electronically generated as a result
of this Pricing Term Sheet having been sent via, or posted on, Bloomberg or
another electronic mail system.

 

Sch-II-2



--------------------------------------------------------------------------------

ANNEX B-1

 

  1. The Company and each Delaware Corporation Guarantor has been duly
incorporated and is an existing corporation in good standing under the laws of
the State of Delaware with corporate power and authority to own its respective
properties and conduct its business as described in the Disclosure Package and
the Final Offering Memorandum. Each Washington Corporation Guarantor is a
corporation duly incorporated and is an existing corporation in good standing
under the laws of the State of Washington. Each LLC Guarantor has been duly
formed and is an existing limited liability company in good standing under the
laws of the State of Delaware.

 

  2. The Company is qualified to do business in the Commonwealth of
Massachusetts.

 

  3. The Company and each Specified Subsidiary Guarantor has all requisite
corporate or limited liability company power, as applicable, to execute and
deliver the Purchase Agreement and the Securities and to perform its obligations
under the terms of the Purchase Agreement, the Indenture and the Securities.

 

  4. The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Specified Subsidiary Guarantor.

 

  5. The Securities being issued on the date hereof have been duly authorized by
the Company and, when executed by the Company and authenticated by the Trustee
in the manner provided for in the Indenture and issued and delivered to the
Initial Purchasers against payment of the purchase price therefor specified in
the Purchase Agreement in accordance with the terms of the Purchase Agreement,
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms and will be entitled to the
benefits of the Indenture.

 

  6. The Indenture has been duly authorized, executed and delivered by the
Company and each Specified Subsidiary Guarantor and constitutes a valid and
binding agreement of the Company and each Subsidiary Guarantor, enforceable
against the Company and each Subsidiary Guarantor in accordance with its terms.

 

  7.

The issuance and sale of the Securities being delivered on the date hereof and
the execution, delivery and performance by the Company and each Specified
Subsidiary Guarantor of its obligations under the Indenture, the Securities and
the Purchase Agreement and the consummation of the transactions therein
contemplated, except as disclosed in risk factor entitled “We may be unable to
repurchase the notes or make any other payment on the notes” contained in the
Disclosure Package and the Final Offering Memorandum which disclosure

 

B-1-1



--------------------------------------------------------------------------------

  relates to whether the Company will be able to satisfy at the time of any
repurchase of Securities, the conditions for such repurchase or payment pursuant
to Section 6.09(b) of the Credit Agreement because whether such conditions will
be satisfied is unknown as of the date of this opinion, do not violate, or
constitute a default under, any Reviewed Agreement, nor will such action result
in any violation by the Company or any Specified Subsidiary Guarantor of (i) the
certificate of incorporation, articles of incorporation, certificate of
formation, bylaws or operating agreement, as applicable, of the Company or such
Specified Subsidiary Guarantor, (ii) any U.S. federal or New York, Washington or
Delaware (under the DGCL) state statute, or (iii) any rule, order or regulation
of any U.S. federal or New York, Washington or Delaware (under the DGCL) state
court or governmental agency or body having jurisdiction over the Company or the
Specified Subsidiary Guarantors or any of their respective properties.

 

  8. No consent, approval, authorization, order, registration or qualification
of or with any U.S. federal or New York, Washington or Delaware (under the DGCL)
state court or governmental agency or body is required for the issue and sale of
the Securities or the consummation by the Company and the Specified Subsidiary
Guarantors of the transactions contemplated by the Purchase Agreement or the
Indenture, except as may be expressly contemplated by the Purchase Agreement,
the Indenture or the Securities.

 

  9. The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the captions “Description of Notes” insofar as such statements
purport to constitute summaries of the legal matters, documents or proceedings
referred to therein, accurately summarize in all material respects the matters
referred to therein.

 

  10. Neither the Company nor any Subsidiary Guarantor is, or will be after
giving effect to the offering and sale of the Securities and the application of
the net proceeds therefrom, required to register as an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

 

  11. No registration of the Securities under the Act and no qualification of an
indenture under the Trust Indenture Act with respect thereto, is required for
the offer, sale and delivery of the Securities by the Company to the Initial
Purchasers pursuant to the Purchase Agreement and the initial resale of the
Securities by the Initial Purchasers in the manner contemplated by the Purchase
Agreement and the Final Offering Memorandum (it being understood that no opinion
is expressed as to any subsequent resale of the Securities).

 

  12. The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the caption “Certain U.S. Federal Income Tax Considerations,”
insofar as they purport to summarize matters of United States federal income tax
laws or legal conclusions with respect thereto, accurately summarize in all
material respects the matters referred to therein.

 

B-1-2



--------------------------------------------------------------------------------

 

We have participated in conferences with certain officers and other
representatives of the Company, representatives of the Initial Purchasers,
counsel for the Initial Purchasers and representatives of the independent
certified public accountants of the Company at which the contents of the
Disclosure Package, the Final Offering Memorandum and related matters were
reviewed and discussed and, although we do not assume any responsibility for the
accuracy, completeness or fairness of the Disclosure Package or the Final
Offering Memorandum (except to the extent of our statements in paragraphs 9 and
12 above), and we have made no independent check or verification thereof, on the
basis of the foregoing no facts have come to our attention that have caused us
to believe that:

(i) the Disclosure Package, as of [—] p.m. New York time on October 15, 2012
(the “Applicable Time”), contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (it being understood that we are not called upon to and do not
comment on the financial statements and the notes thereto and financial
statement schedules and other financial data derived from such financial
statements or schedules included therein or omitted therefrom), or

(ii) the Final Offering Memorandum, as of its date or as of the date hereof,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading (it
being understood that we are not called upon to and do not comment on the
financial statements and the notes thereto and financial statement schedules and
other financial data derived from such financial statements or schedules
included therein or omitted therefrom).

We further advise that, based on the foregoing, to our knowledge, except as set
forth in the Disclosure Package and the Final Offering Memorandum, there are no
pending or threatened actions, suits or proceedings against the Company or its
subsidiaries that we believe would have a material adverse effect on the
business, results of operations, or financial condition of the Company and its
subsidiaries, taken as a whole, or would materially and adversely affect the
ability of the Company to perform its obligations under the Purchase Agreement,
the Indenture and the Securities.

 

B-1-3



--------------------------------------------------------------------------------

ANNEX B-2

1. The Florida Guarantor is a corporation currently existing under the laws of
the State of Florida, and its status is active.

2. The Florida Guarantor has the corporate power and authority to own its
properties and to conduct its business as described in the Final Offering
Memorandum.

3. The Florida Guarantor has the requisite corporate power to execute and
deliver the Purchase Agreement and the Indenture (including the Guarantee
therein) and to perform its obligations thereunder.

4. The Purchase Agreement has been duly authorized, executed and delivered by
the Florida Guarantor.

5. The Indenture has been duly authorized, executed and delivered by the Florida
Guarantor.

6. The issuance and sale of the Guarantee being delivered on the date hereof,
the execution and delivery by the Florida Guarantor of the Indenture and the
Purchase Agreement, the performance by the Florida Guarantor of its obligations
under the Indenture and the Purchase Agreement, and the consummation of the
transactions therein contemplated do not result in any violation by the Florida
Guarantor of (i) the Organizational Documents of the Florida Guarantor or
(ii) any Applicable Law, as defined below.

7. No consent, approval, authorization, order, registration or qualification of
or with any Florida state court or governmental agency or body is required for
the issuance and sale of the Guarantee by the Guarantor or the consummation by
the Florida Guarantor of the transactions contemplated by the Purchase Agreement
or the Indenture.

 

B-2-1